Citation Nr: 0207073	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-24 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a combined rating in excess of 20 percent 
for a left knee disability prior to March 20, 2001.

1.  Entitlement to a rating in excess of 30 percent for 
limitation of motion of the left knee from March 20, 2001.

2.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee from March 20, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1964 to April 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1996 rating 
decision by the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied a 
rating in excess of 10 for the veteran's service-connected 
left knee disorder.  A March 1997 hearing officer decision 
granted a 20 percent rating based on instability of the left 
knee.  When the issue was previously before the Board in 
November 1997, the case was remanded to the RO for further 
evidentiary development and consideration of the rating under 
multiple Diagnostic Codes.  In January 2002, the RO granted a 
40 percent rating for the service-connected residuals of a 
left knee injury, based on a combined rating for instability 
and limitation of motion, effective from March 20, 2001.  The 
issues have been recharacterized to reflect the entire period 
on appeal.

Although the January 2002 rating decision reduced the rating 
assigned the left knee due to instability, the overall 
compensation to the veteran was not reduced because the 
decreased rating was combined with rating for limitation of 
motion, resulting in a higher compensation rating.  
Therefore, the procedures for a reduction of rating under 
38 C.F.R. § 3.105(e) are not applicable.

The veteran had requested a hearing before a Board member at 
the RO, but he withdrew his request in October 1997 
correspondence.  A hearing was held before a hearing officer 
at the RO in September 1996.



FINDINGS OF FACT

1.  Prior to March 20, 2001, the veteran's left knee 
disability was manifested by degenerative changes, slight 
limitation of motion, pain on motion, and no greater than 
mild instability.

2.  From March 20, 2001, the veteran's left knee disorder is 
manifested by limitation of motion in extension to 20 degrees 
and no more than mild instability.


CONCLUSIONS OF LAW

1.  A combined rating in excess of 20 percent for a left knee 
disability prior to March 20, 2001, is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Codes 5003, 5257, 5260, 5261 (2001).

2.  A rating in excess of 30 percent is not warranted for 
limitation of motion of the left knee from March 20, 2001.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Codes 5003, 5261 (2001).

3.  A rating in excess of 10 percent is not warranted for 
instability of the left knee from March 20, 2001.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 00-7122 (May, 20, 2002), the United 
States Court of Appeals for the Federal Circuit held that the 
"duty to assist" provisions of section 3(a) of the VCAA do 
not have retroactive effect.  Nevertheless, the Board remains 
bound by VAOPGCPREC 11-2000 which held that they do.  
Regardless, for the reasons explained below, the matter of 
VCAA retroactivity is moot.]

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA examination reports and 
treatment records, and private treatment summaries.  The 
veteran has been notified of the applicable laws and 
regulations.  Correspondence of June 2001 regarding the 
provisions of the VCAA informed him what he needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained..  Where, as here, there has been substantial 
compliance with the VCAA and the implementing regulations, a 
remand for further review in light of the VCAA and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

Service medical records reveal an injury to the veteran's 
left knee in February 1965.  A knee strain was diagnosed, and 
he was placed on profile.  X-rays did not show any fracture.

VA treatment records from August 1995 to September 1999 
reveal repeated complaints of left knee pain, which doctors 
attributed to probable degenerative joint disease.  Swelling 
and restriction of movement were periodically noted.

On August 1995 VA examination, the veteran reported a 
fractured patella in service, and stated he received several 
injections.  The knee was painful, and worsened after 
prolonged standing, walking, or climbing.  Cold damp weather 
also aggravated the knee, and occasionally it felt as if it 
was going to give out.  He sometimes limped.  On examination, 
there was tenderness of the patella on deep compression, and 
it had decreased mobility.  Extension of the knee was to 180 
degrees, and flexion was to 110 degrees.  No ligamentous 
laxity was seen.  Residual fractured patella and degenerative 
joint disease of the left knee were diagnosed.  X-rays showed 
normal bones and joint.  

A private osteopath submitted a letter dated in November 1995 
stating that he had treated the veteran for twenty-eight 
years, including for knee pain.

In September 1996, a private chiropractor reported that he 
had treated the veteran for nine months for knee problems, 
including pain.  He felt the knee was becoming progressively 
worse and it was not anticipated that he would ever regain 
full movement.

In a September 1996 letter, the veteran's employer noted that 
he had difficulty walking around the employer's lot, which 
was one of his job duties.  Problems with his knee forced the 
veteran to stop after a short time.

In September 1996, the veteran testified before a hearing 
officer at the RO.  He stated that he had difficulty walking 
at work because of knee problems.  He experienced swelling 
and buckling of the knee, but not locking.  He had used a 
crutch or cane in the past.  He had not had the knee "wobble 
sideways."  Climbing stairs, walking on uneven terrain, or 
sitting for prolonged periods aggravated the knee.

On December 1996 VA examination, the veteran reported 
progressive worsening of left knee pain.  He developed a 
pronounced limp over the past one or two years and was "in 
obvious pain."  Periodically the knee gave out and swelled 
after over-exertion.  Prolonged standing, walking, climbing, 
and cold damp weather aggravated the knee.  On examination, 
the left knee was globally tender and mildly swollen.  
Extension of the knee was 0 degrees, and flexion was limited 
to 90 degrees by acute pain.  There was mild global laxity of 
the left knee.  Chronic, recurrent left knee strain and 
marked degenerative joint disease of the left knee were 
diagnosed.  An x-ray was unremarkable.

On September 1998 VA examination, the veteran complained of 
daily knee pain with weight bearing and bending.  Weather and 
climbing steps increased symptoms.  Swelling occurred, and 
the knee had buckled six times the previous year.  He walked 
with a limp.  On examination, there was obvious varum, and 
mild effusion.  There was +1 medial laxity and general 
tenderness.  Range of motion was lacking 7 degrees in 
extension, and flexion was to 135 degrees.  Traumatic 
degenerative joint disease, flexion contracture, and chronic 
synovitis with a sprain of the medial collateral ligament 
were diagnosed.  The examiner commented that the veteran's 
left knee function was impaired by fatigability, weakness, 
and lack of endurance.  The medial instability was mild, and 
there was no subluxation.  Flares of acute pain would further 
decrease the range of motion.

In a November 1998 written statement, the veteran reported 
that he took four to six pain pills a day, including 
Percocet.  The knee gave way after walking more than 20 
minutes, and swelled.  Pain was constant and the knee was 
getting worse. 

VA treatment records from April 2000 to January 2001 reveal 
treatment in January 2001 for complaints of severe left knee 
pain.  X-rays showed no acute bony abnormalities, but there 
were suprapatellar effusion and evidence of arthritic changes 
in the medial compartment of the left knee.  The effusion was 
drained and the veteran reported immediate improvement in the 
pain.  He was prescribed, and fitted for, a knee brace.

On March 2001 VA examination, the veteran complained of 
chronic knee pain, difficulty walking, and trouble 
negotiating steps.  The left knee buckled at times.  On 
examination, the range of motion was 20 degrees in extension 
and 95 degrees in flexion.  Motion was limited by pain.  
There was a grind sign on passive motion, and mild 
instability of the knee joint.  Moderate to severe 
degenerative joint disease of the left knee, confirmed by x-
ray, was diagnosed.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Here, the RO has assigned "staged" ratings to reflect an 
increase in the level of disability during the appeal period.  
Both stages are under appeal.

The veteran's left knee disorder is currently rated under 
Codes 5261-5003 for limitation of motion of the knee due to 
degenerative joint disease, and under Code 5257 for 
instability.  Rating under both these Codes does not 
constitute pyramiding as prohibited by 38 C.F.R. § 4.14, as 
they compensate separate disability. See VAOPGCPREC 23-97, 
July 1, 1997.  The November 1997 Board remand instructed the 
RO to consider rating the disability under multiple Codes.

Prior to March 20, 2001, the veteran's left knee disability 
was rated 20 percent solely under Code 5257, which rates 
recurrent subluxation or lateral instability.  A 10 percent 
rating is warranted where there is slight impairment, a 20 
percent rating is assigned for moderate impairment, and a 30 
percent rating is assigned for severe impairment.  The 
December 1996 VA examination showed mild global laxity, while 
the September 1998 examination showed +1 medial laxity.  This 
degree of instability/laxity, by itself, warranted no more 
than a 10 percent rating.  The March 2001 examination also 
showed only mild instability.  Because severe impairment of 
the left knee due to recurrent subluxation or instability is 
not shown, the next higher, 30 percent rating is not 
warranted.

Moreover, a combined rating in excess of 20 percent is not 
warranted because the medical evidence does not show a 
compensable limitation of motion in either extension or 
flexion prior to March 20, 2001.  (Under Code 5261, a 10 
percent rating required limitation of extension to 10 degrees 
or limitation of flexion to 45 degrees.)  The Board notes 
that in evaluating the degree of disability assignable under 
Code 5257, the RO did consider the limitation of motion as it 
related to the degree of instability present.

Because the medical evidence shows only mild instability and 
a noncompensable degree of limitation of motion prior to 
March 20, 2001, a combined rating in excess of 20 percent 
prior to that date is not warranted.

Turning to the rating since March 20, 2001, the knee is rated 
30 percent under Code 5261, which is assigned for limitation 
of motion to 20 degrees in extension.  The next higher, 40 
percent rating is warranted where extension of the leg is 
limited to 30 degrees; a 50 percent rating is assigned where 
extension is limited to 45 degrees.  The medical evidence 
demonstrates that the range of motion of the left knee has 
steadily decreased over the course of the appeal.  The latest 
examination showed a limitation of extension to 20 degrees; 
pain was noted as the limiting factor, in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  This disability 
picture meets the criteria for a 30 percent rating under Code 
5261.  The limitation of motion is not severe enough at this 
time to warrant assignment of the next higher, 40 percent 
rating.

The Board notes that limitation of motion of the leg in 
flexion is also ratable, under Code 5260, but the measured 
range of motion of the veteran's left knee is not compensable 
under the criteria for that Code.

A 10 percent rating is assigned for slight instability of he 
left knee under Code 5257, which rates recurrent subluxation 
or lateral instability.  A 20 percent rating is assigned for 
moderate impairment, and a 30 percent rating is assigned for 
severe impairment.  Although the veteran has consistently 
complained of a feeling that he knee was "giving out," 
examiners have noted no more than mild laxity and instability 
in the left knee.  Therefore, the Board finds that the 
disability picture most closely approximates the criteria for 
assignment of a 10 percent rating under Code 5257; the next 
higher, 20 percent rating for moderate instability is not 
warranted.  Limitation of motion need not be considered in 
rating the instability, as it has increased to a compensable 
degree, and is rated separately.


ORDER

A combined rating in excess of 20 percent for a left knee 
disability prior to March 20, 2001, is denied.

A rating in excess of 30 percent for limitation of motion of 
the left knee from March 20, 2001, is denied.

A rating in excess of 10 percent for instability of the left 
knee from March 20, 2001, is denied.

		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

